                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHARLES AL-PINE,                                   Case No. 19-cv-00775-JD
                                                        Petitioner
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                              Re: Dkt. No. 3
                                  10       JIMMY SMITH,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a prisoner in Texas, has filed a habeas action, though a review of the petition

                                  14   indicates that he seeks relief pursuant to 42 U.S.C. § 1983. Petitioner argues that his inmate

                                  15   grievances have not been addressed. Venue generally is proper in a judicial district in which: (1)

                                  16   any defendant resides, if all defendants are residents of the state in which the district is located; (2)

                                  17   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

                                  18   of property that is the subject of the action is situated; or (3) any defendant is subject to the court’s

                                  19   personal jurisdiction, if there is no district in which the action may otherwise be brought. 28

                                  20   U.S.C. § 1391(b).

                                  21           No defendant is located in this district, no actions or omissions giving rise to petitioner’s

                                  22   claims took place in this district, and petitioner himself is not in this district. Therefore, this

                                  23   district is not the proper venue for petitioner’s claims. See 28 U.S.C. 1391. Accordingly, pursuant

                                  24   to 28 U.S.C. 1406(a), this case is DISMISSED without prejudice to petitioner filing his civil

                                  25   rights complaint in a federal district court where the venue is proper under 28 U.S.C. 1391.1

                                  26
                                  27   1
                                        The Court has already transferred several of petitioner’s habeas cases. Because this case would
                                  28   need to be reclassified as a civil rights action with a larger filing fee then a habeas action,
                                       petitioner can determine if he wishes to pay the filing fee in Texas.
                                   1   Petitioner’s motion to proceed in forma pauperis (Docket No. 3) is DENIED. A Certificate of

                                   2   Appealability is DENIED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 19, 2019

                                   5

                                   6
                                                                                                JAMES DONATO
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CHARLES AL-PINE,
                                   4                                                          Case No. 19-cv-00775-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        JIMMY SMITH,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 19, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Charles Al-Pine
                                       2101 F.M. 369
                                  18   #1422624
                                       Housing 12-F-64 Cell
                                  19   Iowa Park, TX 76367
                                  20

                                  21
                                       Dated: March 19, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          3
